Case 1:19-cv-01033-LGS Document 22 Filed 04/03/19 Page 1 of 1
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 4/3/2019




                                                  Dated: April 3, 2019
                                                  New York, New York
